Case 5:18-cv-03400-HSP Document 53-13 Filed 12/09/19 Page 1 of 2




EXHIBIT 10
                     Case 5:18-cv-03400-HSP Document 53-13 Filed 12/09/19 Page 2 of 2




                                                                                                "'^                                        ^

C(H^</ '                                                                                    Children and Youth Social^ 7ice Ager
                                                                                                                                  1 0 North Queen S
 ^uicaj^cr                                                                                                                                        Suite.
                                   November 5, 2015                                                                                     Lancaster, PA 1^
                                                                                                                                    Rhone:717-299-^
                                   Mark and Melissa Pickei                                                                            Fax;717-299-';
County Commissioners
Dennis P. Stuckey, Chairman
                                  429 S. High Street                                                                              www. co. lancaster.p

Scott Martin, Vjce-Chairman
                                   Hanover, PA 17331
Craig E. Lehman
                                   Re: Placement of Sean-Paul LorawJr.
Executive Director
CrystalA. Natan, MSW,i-SW          Dear Mr. and Mrs. Pickel;

                                  The Agency conducted a home safety check and the emerg                   iCj&ackgroundchecks
                                  relating to the placement of the above named child.
                                                                                                    /T^
                                  TheAgencyhasdeterminedthatyourhomeisnotgoinQ^be utilizedasa resourcefor
                                  the child based on the following reasons:

                                         .        Mr. Pickel does not have contact with hig^fi^r daughter. This should be the
                                                  focus ofhisefforts. . ^-^
                                         .        The needs of Markella, Danielle and ^ckery pickel are significant and require
                                                  continualcareandattention.           ^...
                                         .        Mr. Pickel has a history of foreclQ^^ithin the past five years
                                         .        Mr. and Mrs. Picket have unsta&Je'l^iOsing and a frequent history of moving
                                                  residenceswithinthepasttw^^r^ Theircurrentresidenceismarginalin .
                                                  relation to resource parent ^gii^tions for households.
                                         . . Mr. and Mrs. Pickel have^peh''eivil complaints dated 2007, 2011 and 2014
                                         »        Mr. and Mrs. Picket hayg^cSnt involvement (February 2015) with a child welfare
                                                  agency asa client invofti^t|their own children,
                                         .        Currentschool repo^indicate a concern for absencesduring the 2015-2016
                                                  school year for   D^^pa nd Markelia.
                                                                    ^^_ .... ... .. ...
                                   Ifyouwishto appealt^s decfeion you must submit a written appeal totheAgency
                                   Director of Social Seisjfees within 15 calendar days of the date of the written notice. The
                                  Agencyshalldate^ft^ yourappeal upon receipt. TheAgency will reviewthe appeal
                                   and determine if ^p^jian be taken to resolve the appeal without a hearing.
                                                          <.?77/?
                                   If,afterconsid^T^^e appeal,theAgencyisunableto resolve issuesofdisagreement,
                                   the apDeat sSiiM^sent to the Department's Officeof Hearings and Appeals, P.O. Box
                                   2675, HaTTb^s, PA 17105, within 15 calendar days of the date stamp.
                                                  ^^
                                                   £^.
                                             .


                                                 ^SE:'^nyquestions, pleasecontactme at717-481-7663.
                                                  -.^
                                   Sincer^iy,
                                    <>
                              .
                                  ^-.                     ^<QJLU^'
                                  '.3.acie Landis
                              4Cst^. Permanency Caseworker

                                  1^
                                   Nicole Lauzl
                                                                                                                   EXHIBITNO.
                                                                                                                   wnwss-. M/^Q^
                                   Permanency Supervis
                                                                                                                   DATE:_^£^_
                                                                                                                   PAMELA DOGGER, RPR
                                   ec: File
                                         Guardian ad litem
                                         Kinship Care Specialist
                                         Crystal Bowman
                                                                                                                CNTY DFTS 7776
